Citation Nr: 1031182	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-27 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969, to include service in the Republic of Vietnam.  His awards 
include the Combat Infantryman's Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied reopening claims of service connection for 
peripheral neuropathy, bilateral hearing loss, and tinnitus.

In April 2010, the Veteran submitted a motion to have his appeal 
advanced on the Board's docket, however, the motion was denied in 
August 2010 because he did not meet the criteria in 38 U.S.C.A. § 
7107(a) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  An unappealed July 2004 rating decision denied service 
connection for peripheral neuropathy, bilateral hearing loss, and 
tinnitus.  

2.  The evidence submitted since the July 2004 rating decision, 
by itself, or when considered with the previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claims of entitlement to service connection for 
peripheral neuropathy and bilateral hearing loss, and does not 
raise a reasonable possibility of substantiating either of those 
claims.

3.  The evidence submitted since the July 2004 rating decision, 
when considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for tinnitus, and raises a 
reasonable possibility of substantiating that claim.

4.  Tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision is final and new and material 
evidence has not been received to reopen the claim of service 
connection for peripheral neuropathy.      38 U.S.C.A. §§ 5103, 
5103A, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R.   §§ 
3.156(a), 3.159 (2009).

2.  The July 2004 rating decision is final and new and material 
evidence has not been received to reopen the claim of service 
connection for bilateral hearing loss.        38 U.S.C.A. §§ 
5103, 5103A, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R.   §§ 
3.156(a), 3.159 (2009).

3.  The July 2004 rating decision is final and new and material 
evidence has been received to reopen the claim of service 
connection for tinnitus.  38 U.S.C.A.        §§ 5103, 5103A, 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159 
(2009).

4.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus was incurred during active duty service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.  

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to a request to reopen a previously denied claim, a 
claimant must be notified of both what is needed to reopen the 
claim and what is needed to establish the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, the RO provided notice to the appellant in an 
October 2006 pre-rating letter regarding what information and 
evidence was needed to substantiate the Veteran's petitions to 
reopen his claims for service connection, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  This 
letter also informed the Veteran as to disability ratings and 
effective dates, in accordance with Dingess/Hartman.  The letter 
was also compliant with Kent.  The October 2006 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the October 2006 letter.  Accordingly, no further 
development is required with respect to the duty to notify.

The record additionally reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant records 
pertinent to the claims on appeal.  Pertinent medical evidence 
associated with the claims file consists of service and VA 
treatment records, and the reports of February 2004 and November 
2006 VA examinations.  The Board finds that no additional RO 
action to further develop the record in connection with these 
claims is warranted.  Hence, the case is ready for adjudication.

Petitions to Reopen

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The absence of any one element will result in the denial 
of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

A rating decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim has been previously denied and that decision became final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  If 
it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999).  If the additional evidence 
presents a reasonable possibility that the claim could be 
allowed, the claim is reopened and the ultimate credibility or 
weight that is accorded such evidence is ascertained as a 
question of fact.  Id.; Justus v. Principi, 3 Vet. App. 510 
(1992).

The petitions to reopen were denied by the RO in October 2006, 
and subsequently denied in a July 2007 statement of the case.  In 
a January 2008 supplemental statement of the case, however, the 
RO essentially addressed the issues on a de novo basis without 
comment as to reopening.  The Board notes, however, that even if 
the RO determined that new and material evidence was presented to 
reopen any of the claims on appeal, such is not binding on the 
Board.  Rather, the Board must first decide whether evidence has 
been received that is both new and material to reopen each of the 
claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been submitted).


Peripheral Neuropathy

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

According to 38 C.F.R. § 3.307, in relevant part, if a veteran 
was exposed to an herbicide agent (to include Agent Orange) 
during active military, naval, or air service, acute and subacute 
peripheral neuropathy shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is 
no record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e) (2009).  Note 2 provides 
that for the purposes of section 38 C.F.R. § 3.309(e), the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  Id.

The Veteran was originally denied entitlement to service 
connection for peripheral neuropathy because although he had a 
current diagnosis, the record did not contain any nexus evidence 
relating peripheral neuropathy to service, to include herbicide 
exposure.  Alternatively, the Veteran did not have a diagnosis of 
acute or subacute peripheral neuropathy which manifested to a 
compensable degree within one year after last exposure to 
herbicides, to entitle him to the presumption set forth in 38 
C.F.R. §§ 3.307 and 3.309(e).  See July 2004 rating decision.  
Therefore, for evidence to be new and material, it must relate to 
a link between the Veteran's currently diagnosed peripheral 
neuropathy and service, to include herbicide exposure, or to 
establishing the presumption as set forth in 38 C.F.R. §§ 3.307 
and 3.309(e).

While, as indicated above, certain diseases are subject to 
presumptive service connection based on herbicide exposure, here, 
the Veteran has not been diagnosed with acute or subacute 
peripheral neuropathy, which became manifest to a compensable 
degree within one year after last exposure to herbicides.  The 
Veteran's neuropathy also did not resolve within two years after 
his last exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309(e), Note 2.

The new evidence of record submitted since the July 2004 last 
final denial addresses several possible causes of the Veteran's 
peripheral neuropathy.  However, no opinion raises any 
possibility that the Veteran's peripheral neuropathy is related 
to his herbicide exposure, his service-connected diabetes, or his 
active duty service.  The new evidence of record reflects that 
the Veteran was diagnosed with diabetes decades after his 
diagnosis of peripheral neuropathy.  On VA examination in 
November 2007, the examiner concluded that the Veteran's 
peripheral neuropathy was due to his cervical and lumbar disc 
disabilities, as well as possibly a B-12 vitamin deficiency.

The Board finds that the additionally received medical evidence 
is "new" in the sense that it was not previously before agency 
decision makers.  However, as noted above, in the July 2004 
denial the RO essentially found that the evidence of record did 
not contain proof that the Veteran's peripheral neuropathy was 
incurred or aggravated by military service or that the Veteran 
met the criteria to establish a presumptive disorder.  The 
additional medical evidence added to the record does nothing to 
change any such finding.  In fact, the recent evidence tends not 
to substantiate the claim, as it contains medical opinions 
linking the peripheral neuropathy to cervical and lumbar disc 
problems, and not to service or any incident thereof.

In sum, the medical evidence received since July 2004 still does 
not reflect a finding of a nexus between peripheral neuropathy 
and service.  Thus, even if some of this evidence could, in a 
limited sense, be considered "new," none of the evidence is 
material because it provides no reasonable possibility of 
substantiating the claim.

The Board has also considered the lay assertions of the Veteran, 
as well those advanced by his representative, on his behalf, in 
various written documents of record.  A layperson is certainly 
competent to describe factual matters of which he or she has 
first-hand knowledge.  See, e.g., Washington v. Nicholson, 19 
Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, without appropriate medical training and 
expertise, neither of the above-named individuals is competent to 
render a probative opinion on this medical matter-whether the 
Veteran's peripheral neuropathy is related to his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
where, as here, resolution of the appeal turns on a medical 
matter that cannot be established solely by lay evidence, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Hickson 
v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  In any event, his own assertions of etiology, 
at their essence, are duplicative of those raised or implied in 
his earlier claim.  

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for peripheral 
neuropathy is not met, and the July 2004 RO denial of the claim 
remains final.  See 38 U.S.C.A. § 5108  38 C.F.R. § 3.156.  As 
the Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen this finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Bilateral Hearing Loss

The Veteran was originally denied entitlement to service 
connection for bilateral hearing loss because although he had a 
current diagnosis and evidence of in-service acoustic trauma, his 
hearing loss at separation was normal, and the record did not 
contain any positive nexus evidence relating bilateral hearing 
loss to service.  See July 2004 rating decision.  Therefore, for 
evidence to be new and material, it must relate to establishing a 
link between the Veteran's currently diagnosed bilateral hearing 
loss and service.

Newly-submitted evidence since the July 2004 rating decision 
includes a November 2007 VA audiological examination.  After an 
examination and review of the claims  file, as well as full 
consideration of the Veteran's statements, the audiologist opined 
that the Veteran's high frequency hearing loss was less likely 
than not a result of military noise exposure because his 
audiograms from separation indicated normal hearing bilaterally 
at all test frequencies.

The Board finds that the additionally received medical evidence 
is "new" in the sense that it was not previously before agency 
decision makers.  However, as noted above, in the July 2004 
denial, the RO essentially found that the evidence of record did 
not contain proof that the Veteran's bilateral hearing loss was 
incurred or aggravated by military service because his hearing 
was normal at separation.  The additional medical evidence added 
to the record does nothing to change any such finding.

In sum, the medical evidence received since July 2004 still does 
not reflect a finding of a nexus between bilateral hearing loss 
and service.  Thus, even if some of this evidence could, in a 
limited sense, be considered "new," none of the evidence is 
material because it provides no reasonable possibility of 
substantiating the claim.

The Board has also considered the lay assertions of the Veteran, 
as well those advanced by his representative, on his behalf, in 
various written documents of record.  None of the above-named 
individuals is competent to render a probative opinion on a 
medical matter, such as whether the Veteran's bilateral hearing 
loss is related to his acoustic trauma in service.  See Espiritu, 
2 Vet. App. 492.  Therefore, these statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson, 11 Vet. App. 374; Moray, 5 Vet. App. at 214.  
In any event, his own assertions of etiology, at their essence, 
are duplicative of those raised or implied in his earlier claim.  

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for bilateral 
hearing loss have not been met, and the July 2004 RO denial of 
the claim remains final.  See 38 U.S.C.A. § 5108  38 C.F.R. § 
3.156.  As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni, 5 Vet. App. at 467.



Tinnitus

The Veteran was originally denied entitlement to service 
connection for tinnitus because although he had a current 
diagnosis and evidence of in-service acoustic trauma, the record 
contained a negative nexus opinion between his tinnitus and his 
noise exposure during active duty service.  See July 2004 rating 
decision.  Therefore, for evidence to be new and material, it 
must relate to establishing a link between the Veteran's 
currently diagnosed tinnitus and service.

The evidence of record prior to the July 2004 rating decision 
consisted of a February 2004 VA examination, where the Veteran 
complained of tinnitus that was in effect for "a long time."  
In April 2004, the VA audiologist opined that the Veteran's 
tinnitus was less likely than not related to service because the 
Veteran had normal hearing at separation and significant post-
service noise exposure.

Newly-submitted evidence since July 2004 includes an October 2006 
statement that the Veteran was treated in Vietnam for ringing in 
his ears.

The Board also notes that the Veteran is considered competent to 
report the observable manifestations of his claimed disability.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing 
in the ears is capable of lay observation").  Thus, the Board 
finds that new and material evidence has been received to reopen 
the Veteran's claim for tinnitus.  As the RO considered the 
underlying issue of service connection, the Board may proceed 
with adjudication on the merits at the present time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active military 
service or, if pre-existing such service, was aggravated thereby.      
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be warranted for any disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the injury was incurred in service.  38 C.F.R.    
§ 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The absence of any one element will result in the denial 
of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Id. at 495-96.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

The Veteran alleges that he developed tinnitus in service, after 
suffering acoustic trauma as a result of in-service exposure to 
internal combustion engines, jet engines, heavy machinery, 
gunfire, and aircraft noise.  The Veteran was a cavalry scout in 
service, with service in the Republic of Vietnam.  He was awarded 
the Purple Heart and the Combat Infantry Badge.  As a combat 
Veteran, his statements as to his in-service activities are 
accepted and thus noise exposure is conceded.  38 U.S.C.A. 
§ 1154(b).  

On separation examination in July 1969, the Veteran denied ear, 
nose, or throat trouble.  His ears and hearing were found to be 
normal.

On VA audiological examination in February 2004, the Veteran 
reported exposure to tank noise, 185 millimeter gunfire, and 
small arms fire without hearing protection.  He stated that he 
worked as a diesel mechanic for twenty-five years after service, 
with hearing protection used at times.  The Veteran reported that 
his tinnitus was bilateral and constant, but he was unable to 
estimate when it began other to say that it was "a long time 
ago."  The Veteran was diagnosed with tinnitus, and in an April 
2004 addendum, the examiner found that the Veteran's tinnitus was 
less likely than not related to service.  The reasoning for his 
opinion was that the Veteran had a normal audiogram at 
separation, and a long history of civilian occupational and 
recreational noise exposure.

An October 2006 statement from the Veteran alleges that he was 
treated in Vietnam and at Ft. Gordon for ringing in the ears.

As previously noted, the Veteran is considered competent to 
report the observable manifestations of his claimed disability.  
See Charles, 16 Vet. App. at 374 ("ringing in the ears is 
capable of lay observation").  The Veteran's complaints of 
tinnitus are also credible, based on the fact that he has 
consistently asserted that his tinnitus has been long-standing, 
and he was exposed to significant noise in Vietnam, to include 
explosions and gunfire (as evidenced by his awards of the Purple 
Heart for a shrapnel wound and the Combat Infantry Badge for 
engaging in combat with the enemy).  The Board additionally notes 
that the Veteran's medical treatment during Vietnam was not 
documented in his claims file (as the record is silent for the 
shrapnel wound for which he received the Purple Heart), and the 
lack of documentation in his service treatment records is thus 
not unfavorable to the Veteran's claim.

The Board recognizes that the April 2004 audiologist provided an 
opinion against the Veteran's claim for tinnitus.  The 
audiologist, however, did not consider the Veteran's lay 
statements that his tinnitus was long-standing.  Further evidence 
submitted since that examination has indicated that the Veteran 
was treated for tinnitus during his deployment to Vietnam, and 
tinnitus has continued since that time.

Therefore, the Veteran's claim of entitlement to service 
connection for tinnitus is granted under the doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107.


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for peripheral neuropathy is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.

New and material evidence having been received, the application 
to reopen a claim of entitlement to service connection for 
tinnitus is granted.

Entitlement to service connection for tinnitus is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


